DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/US2017/065223 filed 8 December 2017. Acknowledgement is made of the Applicant's claim of domestic priority to provisional US application 62/434,223 filed 14 December 2016.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gusheng Wang on 22 June 2021.

The application has been amended as follows:
Claims 12-14 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant claims, in claim 1, an antiperspirant composition comprising 1) a polyhydric alcohol carrier, 2) a C14-C22 fatty acid salt thickening agent, and 3) an active mixture comprising a layered silicate clay and an acyl-substituted polyvinylpyrrolidone wherein the composition is essentially free of a C1-5 monohydric alcohol and essentially free of a metal salt based antiperspirant active. The specification defines “essentially free” as meaning “less than 0.1 weight%” of the agent is present [26]. The prior art recognizes the use of the individual agents 1)-3) in antiperspirant compositions however there is no teaching or suggestion to combine said agent, including the clay/PVP active mixture, in a composition that does not comprise a metal salt active agent or a lower alcohol. As such, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613